Title: To Benjamin Franklin from Thomas Digges, 13 July 1779 [i.e., August 1779]
From: Digges, Thomas
To: Franklin, Benjamin


Dr Sir
Londo. 13. July [i.e., August] 1779
I wrote you the 1st Int. by common conveyance of post a Ostend, and also by the last packet the 10th, which I had a promise should be put into the post office at Ostend, the bearer of it being bound to Brussels. In my last I acquainted you that the needful had been properly done as to Mr. P——rs Remittance— His money has been placd in the bank he requested me to pay it into & I have the necessary rects. I am in your debt something, on accot of the first shop bill for the Books being erroniously made out. The house to whom you desird me to forward them, have informd me by letter they got safe out.
Having now a safe oppertunity to Ostend I inclose you a letter from Raspe. It has been some days in my possession, but a late journey to Birmingham & my not always having my papers about me, put it out of my power to forward it so soon after Mr Raspes delivery of it as I could wish.
I write you in great haste, having accidently met at an Inn the friend who bears this abroad, & who is on his way to the Packet. I wrote you in my last doubtfully about Prevost. We have now our doubts cleard up by arrivals from N York to Glasgow, St Augustine to London, & a vessel quicker than either from Bermudas to the River. By this last it appears He was attackd by Lincoln at his post on St Johns Island 18 miles from Chas Town, & with the loss of about 100 Men obligd to get southward into a warmer climate; & it is beleivd here he got to Beaufort with his army & is there waiting reenforcements. It does not appear He has capitulated or surrenderd, but this must be soon the case.
The grand fleets have yet done nothing. Our Commander is very unpopular in the Navy as is his Employers on shore, & the talk of the day is, that Lord Howe is to have the command. It would take more than his skill to save this Country, and the people begin now to think so. The accots. from N York by the lately arrivd Generals are that Washingtons army had been strongly reenforcd by the neighbouring militia—that he had crossd the Hudson River with 10,000 Men & got nearer to New York. This was a movement after Genl Clinton had returnd from his Expedn. up the No River. There was an expedition about to depart from N York on the 6th July—two small ships of war, several transports, and abot. 1500 Men among them a Corps of respectable Refugees. It was said to be meant for New London. The accots. from Canada by the only vessel come home this year & wch saild the 18 June are very bad a universal disposition in the native Canadians to revolt & provision flour & bread remarkably scarce. They had particular accots there that the Govr. of Detroit (Capt Hammilton who used Mr. Jno Dodge so remarkably ill as stated in the last No of the Remembrancer) having venturd too far into the habitable parts of America in one of his Indian Scalping Expeditions, had been made prisoner with abot 200 Indians & English, and that the americans soon after got the Fort. I see many of yr. friends often, and you have their best wishes among numberless complaints that the communication is so obstructed & that letter writing is so dangerous in these times of alarm from immediate invasion &c.

I have been made a little uneasy of late by some secret insinuating whispers from two Brothers whom you have some reason to know—implying that I was cool & backward to a certain cause, had rejected offers of employ to serve those I wish best, & similar tittle tattle calumny; which I feel the less from knowing my own feelings & inability to serve more than I have done. It is true, from private, rather secret offers of their own I might have found bed & board in their habitations; & however irksome such a situation might be to me, would willingly have submitted, even to the prejudice of my private views or interests, provided I had been properly desird to do so. But why need I trouble you, who have had enough from that quarter already. I shall write whenever an oppertunity offers, & always be made happy by hearing of your welfare & success. I am very respectfully Yr obligd & Ob Sert
A McPherson

There is a small fleet arrd. at Corke from N York which saild the 10th. July & before their sailing an express had arriv’d there with the accot. of Prevosts being retreating. I am sorry to find by the returns from Sweighauser that there were only 92 Engl. Prisors. in France so that the American Cartel will stop on the return of the Transport to England. Now about 140 at Portsmo & 160 at Plymo. and in other places about sixty—

 
Addressed: A Monsieur / Monsieur B. F—— / A—Passey
Endorsed: July 13
Notations: Digges July 13. 79. / July 13. 1779
